                            UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF FLORIDA

                                      “IN ADMIRALTY”

 MARTIN ENERGY SERVICES LLC

 VERSUS                                             CIVIL ACTION NO. 8:19-cv-02993-MSS-
                                                    AAS
 M/V KIM M. BOUCHARD, bearing Official
 No. 1257372, her tackle, furniture, apparel,       IN ADMIRALTY,
 appurtenances, etc., in rem, and BOUCHARD          F.R.C.P. 9(h) AND RULE C
 TRANSPORTATION CO., INC., in
 personam


                                    NOTICE OF FILING

        Complainant, Martin Energy Services LLC (“Martin Energy”) by and through its

undersigned counsel, gives notice of filing the attached proposed Warrant for Arrest In Rem.

Dated: December 6, 2019

                                            Respectfully submitted,

                                            /s/ Jerrod M. Maddox
                                            Jerrod M. Maddox (Fla. Bar No. 117820)
                                            Jones Walker LLP
                                            Miami Center, Suite 2600
                                            201 S. Biscayne Blvd.
                                            Miami, FL 33131-4341
                                            305-679-5700
                                            305-679-5710 (fax)
                                            Email: jmaddox@joneswalker.com


                                            AND




{M1690034.1}
               /s/ Grady S. Hurley___________________
               GRADY S. HURLEY (La. Bar #13913)
               JEANNE L. AMY (La. Bar #37012)
               Jones Walker LLP
               201 St. Charles Avenue - 48th Floor
               New Orleans, Louisiana 70170-5100
               Telephone:     (504) 582-8224
               Facsimile:     (504) 589-8224
               Email: ghurley@joneswalker.com
                       jamy@joneswalker.com

               Counsel for Martin Energy Services LLC




{M1690034.1}
